DETAILED ACTION
This Office Action is in response to Applicant’s amendments and arguments submitted on May 10, 2022 for Application # 17/070,918 filed on October 15, 2020 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.
Claims 1, 11, 13, 15, 16, 17, 18 and 19 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisson et al. US 8,078,652 B1 (hereinafter ‘Bisson’) in view of Nobuyuki Saika US 2005/0223278 A1 (hereinafter ‘Saika’) as applied, and further in view of Le et al. US 7,606,868 B1 (hereinafter ‘Le’).

As per claim 1, Bisson disclose, A computer-implemented method (Bisson: Fig. 2 Element 200: disclose a computer system) of storing array snapshots of a file system (Bisson: Col 6 Lines 35-37: disclose a hierarchical storage structure and examiner equates to array snapshots of a file system and examiner discuss regarding snapshots in secondary below) in networked attached storage (NAS) device (Bisson: Col 4 Lines 42-43: disclose networked file system is equated to networked attached storage), comprising: 
determining an organization of the file system (Bisson: Col 2 Lines 43-45: disclose file system manage data stored in files or blocks) comprising directories and files in a defined hierarchy (Bisson: Col 2 Lines 45-48: disclose file system is organized into a structure formed by files and directories and subdirectories. Files structure inherently is defined as hierarchy with directories and subdirectories); 
determining a size of each file and a number of files in each directory (Bisson: Col 7 Lines 59-64: disclose extracting from the file include file size ‘size of the file’ and Col 7 Lines 51-53: disclose readdir() returns a sequence of all entities in this particular directory means that the information of number of files in the directory can be achieved); 
slicing the file system into a number of slices (Bisson: Col 6 Lines 49-53: disclose divided ‘slicing’ into multiple sections and structure can be divided directory by directory);
deploying backup agents to back up the slices to the NAS device (Bisson: Col 4 Lines 16-17: disclose file-level storage in a NAS environment and examiner understands that this reference is silent on backup agents, examiner will discuss this further secondary art below); and 
storing the backed up slices as array snapshots in the NAS device (Bisson: Col 4 Lines 16-17: disclose file-level storage in a NAS environment and examiner understands that this reference is silent on backup agents, examiner will discuss this further secondary art below).
It is noted, however, Bisson did not specifically detail the aspects of
snapshot;
according to a slicing method selected from one of depth-based slicing, file size-based slicing, and file count-based slicing, wherein each slice contains at least one of: files having a defined total size or a defined number of files;
deploying backup agents to back up the slices to the NAS device; and 
storing the backed up slices as array snapshots in the NAS device as recited in claim 1.
On the other hand, Saika achieved the aforementioned limitations by providing mechanisms of
snapshot (Saika: paragraph 0054: disclose that backup target file a known snapshot technology);
according to a slicing method selected from one of depth-based slicing, file size-based slicing, and file count-based slicing, wherein each slice contains at least one of: files having a defined total size or a defined number of files (Saika: paragraphs 0100-0102: Fig. 9A-9C: disclose dividing into r1 and r2 ratio based on the file size of the files that are backed up by the NAS2 and NAS1. Examiner argues that the prior art teaches only one method as claimed in the limitation);
deploying backup agents to back up the slices to the NAS device (Saika: paragraph 0134: Fig 7 Element S81: disclose NAS1 backs up the content of the file list L1); and 
storing the backed up slices as array snapshots in the NAS device (Saika: paragraph 0127: Fig 7 Element S82: disclose backup on the NAS1 has been completed).
The motivation for doing so would have been to an improvement of a technology of backing up files stored on a NAS (Network Attached Storage) (Saika: paragraph 0002).
It is noted, however, neither Bisson nor Saika specifically detail the aspects of
wherein the backup agents are installed on an as-needed basis on one or more proxy hosts automatically with proxy host deployment as recited in claim 1.
On the other hand, Le achieved the aforementioned limitations by providing mechanisms of
wherein the backup agents are installed (Le: Col 18 Lines 52-57: disclose configured as a proxy for the backup task by installing a backup agent) on an as-needed basis on one or more proxy hosts automatically with proxy host deployment (Le: Col 17 Lines 18-22: disclose providing a facility to automatically install and update software and administrator would need to configure this feature for each of the file processing applications, where examiner equates processing application to proxy for the backup task by installing a backup agent. Examiner argues the limitation of as-needed basis is interpreted as install and update software as need to be applied to the agents. As-needed is inherit to installing software updates since the installed is on when needed).
The motivation for doing so would have been to access the file systems of diverse computers in diverse states in the form of the Universal File Access (UFA) service (Le: Col 4 Lines 21-23)
Bisson, Le and Saika are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Backup Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Bisson, Le and Saika because they are both directed to backup systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Saika and Le with the method described by Bisson in order to solve the problem posed.
Therefore, it would have been obvious to combine Saika and Le with Bisson to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bisson disclose, defining a first threshold value for the defined total size of files in each slice with a first margin of deviation; and defining a second threshold value for the defined number of files in each slice with a second margin of deviation (Bisson: Col 3 Lines 47-58: disclose the crawler can be configured or tailored based on available system resource, such as CPU and memory etc, and Col 10 Lines 10-17: disclose strategy to use resources effectively to process the files. Examiner argues that this invention limitation is programming logic for effectively managing the workflow).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Bisson disclose, crawling the file system; 24Attorney Docket No. 121152.01 (DL1.307U) identifying directories having files having a total size below the first threshold value; and combining files from identified directories to form slices each having files of a total size within the first margin of deviation of the first threshold value (Bisson: Col 3 Lines 47-58: disclose the crawler can be configured or tailored based on available system resource, such as CPU and memory etc, and Col 10 Lines 10-17: disclose strategy to use resources effectively to process the files. Examiner argues that this invention limitation is programming logic for effectively managing the workflow).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2, and 3 above. In addition, Bisson disclose, wherein the slices contain contiguous files within the file system hierarchy (Bisson: Col 7 Lines 59-64: disclose extracting from the file include file size ‘size of the file’ and Col 7 Lines 51-53: disclose readdir() returns a sequence of all entities in this particular directory means that the information of number of files in the directory can be achieved and Fig. 3 Elements 301-304 are contiguous files within the file system hierarchy).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Bisson disclose, wherein the slicing is based on a file count, the method further comprising: crawling the file system; identifying directories having a number of files below the second threshold value; and combining files from identified directories to form slices each having files of a total file count within the second margin of deviation of the second threshold value (Bisson: Col 3 Lines 47-58: disclose the crawler can be configured or tailored based on available system resource, such as CPU and memory etc, and Col 10 Lines 10-17: disclose strategy to use resources effectively to process the files. Examiner argues that this invention limitation is programming logic for effectively managing the workflow).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 5 above. In addition, Bisson disclose, wherein the slices contain contiguous files within the file system hierarchy (Bisson: Col 7 Lines 59-64: disclose extracting from the file include file size ‘size of the file’ and Col 7 Lines 51-53: disclose readdir() returns a sequence of all entities in this particular directory means that the information of number of files in the directory can be achieved and Fig. 3 Elements 301-304 are contiguous files within the file system hierarchy).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Bisson disclose, wherein the slicing is based on file system depth, the method further comprising: forming slices from directories within a single level of the defined hierarchy of the file system with each slice containing files of a count below the first threshold value and a total size below the second threshold value; and 25Attorney Docket No. 121152.01 (DL1.307U) forming different slices from files within the single level of the defined hierarchy wherein each slice of the different slices containing files each below the second threshold value (Bisson: Col 3 Lines 47-58: disclose the crawler can be configured or tailored based on available system resource, such as CPU and memory etc, and Col 10 Lines 10-17: disclose strategy to use resources effectively to process the files. Examiner argues that this invention limitation is programming logic for effectively managing the workflow).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Bisson did not specifically detail the aspects of
selecting one of the depth-based slicing, file size-based slicing, and file count-based slicing method to generate a first set of slices; compiling past slice data from previous backup operations; and changing from a first method of slicing to a second method of slicing based on the past slice data to optimize a present slicing operation with respect to a backup operation performed by the backup agents as recited in claim 8.
On the other hand, Saika achieved the aforementioned limitations by providing mechanisms of
selecting one of the depth-based slicing, file size-based slicing, and file count-based slicing method to generate a first set of slices; compiling past slice data from previous backup operations; and changing from a first method of slicing to a second method of slicing based on the past slice data to optimize a present slicing operation with respect to a backup operation performed by the backup agents (Saika: paragraphs 0100-0102: Fig. 9A-9C: disclose dividing into r1 and r2 ratio based on the file size of the files that are backed up by the NAS2 and NAS1).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 8 above. In addition, Bisson disclose, wherein the backup operation comprises a full backup followed by one or more incremental backups, and wherein the method further comprises (Bisson: Col 3 Lines 35-40: disclose incremental differences and delta file with incremental differences): storing, in a catalog, slicing results after each of the full and one or more incremental backups (Bisson: Col 6 Lines 49-53: disclose divided ‘slicing’ into multiple sections and structure can be divided directory by directory); determining, prior to each incremental backup, slicing results of a next previous full or incremental backup; and re-slicing the file system based on file count to reduce crawl time on a directory based on a number of files greater than an average number of files in other directories (Bisson: Col 12 Lines 45-58: disclose prior baseline lists to generate Point-in-time images of the hierarchical storage structure and this limitation is the reason on why the delta files are created with changes rather than redoing on the whole hierarchical structure).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claims 1, 2, and 8 above. In addition, Bisson disclose, wherein the backup operation comprises a full backup followed by one or more incremental backups, and wherein the method further comprises (Bisson: Col 3 Lines 35-40: disclose incremental differences and delta file with incremental differences): storing, in a catalog, slicing results after each of the full and one or more incremental backups; determining, prior to each incremental backup, slicing results of a next previous full or incremental backup (Bisson: Col 6 Lines 49-53: disclose divided ‘slicing’ into multiple sections and structure can be divided directory by directory); and re-slicing the file system based on file size to reduce backup time of the backup operation based on a size of files greater than an average size of files in other directories (Bisson: Col 12 Lines 45-58: disclose prior baseline lists to generate Point-in-time images of the hierarchical storage structure and this limitation is the reason on why the delta files are created with changes rather than redoing on the whole hierarchical structure).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bisson disclose, wherein the backup agents are deployed as proxies in a client of a data management system in relation to the number of slices (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections. Examiner equates thread as proxy backup agent).
It is noted, however, neither Bisson nor Saika specifically detail the aspects of
one or more proxy hosts are deployed as recited in claim 11.
On the other hand, Le achieved the aforementioned limitations by providing mechanisms of
one or more proxy hosts are deployed (Le: Col 18 Lines 52-57: disclose configured as a proxy for the backup task by installing a backup agent).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claims 1 and 11 above. In addition, Bisson disclose, wherein the deployment of backup agents is performed by one of an automated process based on the number of slices, and one of a pre-defined manual process (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections. Examiner equates thread as proxy backup agent).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claims 1 and 11 above. In addition, Bisson disclose, dynamically computing a number of parallel backup streams depending on a layout of the file system layout; and performing the slicing methods to provide for balanced file system recovery of the backed up data (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections. Examiner equates thread as proxy backup agent and also disclose parallel).

As per claim 13, Bisson disclose, A computer-implemented method (Bisson: Fig. 2 Element 200: disclose a computer system) of protecting data in a network attached storage (NAS) (Bisson: Col 6 Lines 35-37: disclose a hierarchical storage structure and examiner equates to array snapshots of a file system and examiner discuss regarding snapshots in secondary below) network through array snapshot backups of files within directories of a file system (Bisson: Col 4 Lines 42-43: disclose networked file system is equated to networked attached storage), comprising: 
slicing, for a backup operation, directories containing the files based (Bisson: Col 7 Lines 59-64: disclose extracting from the file include file size ‘size of the file’ and Col 7 Lines 51-53: disclose readdir() returns a sequence of all entities in this particular directory means that the information of number of files in the directory can be achieved);
compiling slicing data for the backup operation based on a selected slicing method (Bisson: Col 6 Lines 49-53: disclose divided ‘slicing’ into multiple sections and structure can be divided directory by directory); and 
re-slicing the directories using a different selected slicing method for a next backup operation based on the compiled data to optimize throughput of the next backup operation (Bisson: Col 11 Lines 2-12: disclose recursive division ‘re-slicing’ the structure to process sub-directories underneath the newly discovered sub-directory and same division method can be used for recursive division).
It is noted, however, Bisson did not specifically detail the aspects of
on a slicing method selected from at least one of size of files within the directories, number of files within the directories, and depth of a hierarchy of the file system as recited in claim 13.
On the other hand, Saika achieved the aforementioned limitations by providing mechanisms of
on a slicing method selected from at least one of size of files within the directories, number of files within the directories, and depth of a hierarchy of the file system (Saika: paragraphs 0100-0102: Fig. 9A-9C: disclose dividing into r1 and r2 ratio based on the file size of the files that are backed up by the NAS2 and NAS1. Examiner argues that the prior art teaches only one method as claimed in the limitation).
It is noted, however, neither Bisson nor Saika specifically detail the aspects of
on an as-needed basis on one or more proxy hosts automatically with proxy host deployment as recited in claim 13.
On the other hand, Le achieved the aforementioned limitations by providing mechanisms of
on an as-needed basis on one or more proxy hosts automatically with proxy host deployment (Le: Col 17 Lines 18-22: disclose providing a facility to automatically install and update software and administrator would need to configure this feature for each of the file processing applications, where examiner equates processing application to proxy for the backup task by installing a backup agent. Examiner argues the limitation of as-needed basis is interpreted as install and update software as need to be applied to the agents. As-needed is inherit to installing software updates since the installed is on when needed and Col 18 Lines 52-57: disclose configured as a proxy for the backup task by installing a backup agent).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 13 above. In addition, Bisson disclose, wherein the slicing is performed by a slicer component implemented as a shared library embedded in one or more backup agents initiating the backup operation (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections and Col 11 Lines 8-9: disclose dividing function, which examiner equates to library embedded to perform dividing).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claims 13 and 14 above. In addition, Bisson disclose, wherein the backup agents are deployed as proxies in a client of a data management system supporting the backup operation (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections. Examiner equates thread as proxy backup agent).
It is noted, however, neither Bisson nor Saika specifically detail the aspects of
one or more proxy hosts are deployed as recited in claim 15.
On the other hand, Le achieved the aforementioned limitations by providing mechanisms of
one or more proxy hosts are deployed (Le: Col 18 Lines 52-57: disclose configured as a proxy for the backup task by installing a backup agent).

As per claim 17, Bisson disclose, A system (Bisson: Col 14 Lines 24-25: disclose a computer, which examiner considers as system) for storing array snapshots of a file system in networked attached storage (NAS) device, comprising: a crawler component (Bisson: Col 2 Lines 24-25: disclose a fast crawler): remaining limitations in this claim 17 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 18, most of the limitations of this claim have been noted in the rejection of claim 17 above. In addition, Bisson disclose, wherein the backup agents are deployed as proxies in a client of a data management system supporting the backup operation, and wherein the slicer is implemented as a shared library embedded in the backup agents (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections and Col 11 Lines 8-9: disclose dividing function, which examiner equates to library embedded to perform dividing).
It is noted, however, neither Bisson nor Saika specifically detail the aspects of
one or more proxy hosts are deployed as recited in claim 18.
On the other hand, Le achieved the aforementioned limitations by providing mechanisms of
one or more proxy hosts are deployed (Le: Col 18 Lines 52-57: disclose configured as a proxy for the backup task by installing a backup agent).

As per claim 19, most of the limitations of this claim have been noted in the rejection of claims 17 and 18 above. In addition, Bisson disclose, wherein the slicer and backup agents further dynamically compute a number of parallel backup streams depending on a layout of the file system; and perform the slicing to provide for balanced file system recovery of the backed up data (Bisson: Col 2 Line 62 – Col 3 Line 2: disclose multi-thread processes their corresponding subsections. Examiner equates thread as proxy backup agent and also disclose parallel).

As per claim 20, most of the limitations of this claim have been noted in the rejection of claims 17, 18 and 19 above. In addition, Bisson disclose, wherein the slices contain contiguous files within the file system hierarchy (Bisson: Col 7 Lines 59-64: disclose extracting from the file include file size ‘size of the file’ and Col 7 Lines 51-53: disclose readdir() returns a sequence of all entities in this particular directory means that the information of number of files in the directory can be achieved and Fig. 3 Elements 301-304 are contiguous files within the file system hierarchy).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent US 8,352,429 B1 teaches “Systems and methods for managing portions of files in multi-tier storage systems”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159